UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers Id. (CNPJ/MF): 04.032.433/0001-80 Company Registry N o. (NIRE): 33.300.275410 Publicly-held Company CALL NOTICE EXTRAORDINARY GENERAL MEETING The Board of Directors of CONTAX PARTICIPAÇÕES S.A. (Company) hereby summons its Shareholders to attend the Extraordinary General Meeting to be held, on September 16, 2010, at 2:00 P.M., at the Companys headquarters, at Rua do Passeio 48 a 56, Parte, Downtown, Rio de Janeiro, RJ, to discuss the following agenda: (i) The acquisition of a trade marketing company by the subsidiary Contax S.A. GENERAL INSTRUCTIONS: 1. The documents related to the matters in the Agenda are available for shareholder consultation at the Companys headquarters and can be viewed through the internet, at CVM´s (www.cvm.gov.br) and the Company´s (www.contax.com.br/ir) websites. 2. The shareholder who wishes to be represented by an attorney-in-fact shall deposit the respective power of attorney, with special powers, jointly with a copy of the corporate acts and/or documents proving the representation of the shareholder, by a legal entity, at Rua do Passeio, 56, 16º andar, Centro, Rio de Janeiro, RJ, to the care of the Legal Department, from 9:00 a.m. to 12:00 p.m. and from 2:00 p.m. to 6:00 p.m., starting from September 13, 2010. 3. The Shareholder participating in the Fungible Custody of Registered Shares of the Stock Exchange who wishes to participate in the Meeting shall present a statement issued, no later than, September 13, 2010, with the respective equity interest, provided by the custodian body. Rio de Janeiro, August 31, 2010. Fernando Antonio Pimentel de Melo Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 1, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
